PER CURIAM:
Shannon Sabb petitions for a writ of mandamus, alleging that the magistrate judge has unduly delayed acting on his 28 U.S.C. § 2254 (2000) petition. He seeks an order from this court directing the magistrate judge to act. Our review of the district court docket report reveals that the magistrate judge has issued a report and recommendation and that the district court has adopted the magistrate judge’s recommendation and dismissed Sabb’s § 2254 petition. Accordingly, because Sabb has obtained the relief he sought, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *268the court and argument would not aid the decisional process.

PETITION DENIED.